Case: 11-15089   Date Filed: 08/23/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 11-15089
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:10-cr-00446-TCB-GGB-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

KENNETH PATTERSON,

                                                            Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (August 23, 2012)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Mary Erickson, appointed counsel for Kenneth Patterson in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 11-15089    Date Filed: 08/23/2012   Page: 2 of 2

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Patterson’s conviction and

sentence are AFFIRMED.




                                         2